UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 31, 2013 GENERAL EMPLOYMENT ENTERPRISES, INC (Exact name of registrant as specified in its charter) Illinois 1-05707 36-6097429 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) One Tower Lane, Suite 2200, Oakbrook Terrace, Illinois (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (630) 954-0400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On January 31, 2013, Herbert F. Imhoff Jr., the President and a director of General Employment Enterprises, Inc. (the “Company”) informed the Company’s Board of Directors that he is retiring from all positions with the Company, effective immediately.Under a previously disclosed Consulting Agreement, Mr. Imhoff Jr. will continue to receive monthly payments of $15,000 through June 30, 2014 as well as medical benefits provided by the Company.Additionally, under the terms of his stock option agreements, he will have one year to exercise his stock options that are vested and outstanding as of January 31, 2013.As of January 31, 2013, Mr. Imhoff, Jr, had options to purchase 315,000 shares of the Company’s common stock vested and outstanding. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GENERAL EMPLOYMENT ENTERPRISES, INC. (Registrant) Date:February 5, 2013 By: /s/ Michael K. Schroering Michael K. Schroering Chairman of the Board and Chief Executive Officer
